Citation Nr: 1015241	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the Veteran's 
evaluation for service-connected degenerative disc disease of 
the lumbar spine from 20 percent to 50 percent.  A timely 
appeal was noted with respect to the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that further development 
of this claim is necessary.  The Veteran was last afforded VA 
examination of the lumbar spine in October 2005 and 
examination of the peripheral nerves in June 2006.  The 
Veteran should be afforded contemporaneous examination.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Effective September 26, 2003, disabilities of the spine, to 
include degenerative disc disease, have been rated under a 
General Rating Formula for Diseases and Injuries of the 
Spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Note 1 
to the General Rating Formula provides that any associated 
objective neurological abnormalities, including, but not 
limited to bowel or bladder impairment, must be evaluated 
separately under the appropriate diagnostic code.

Examination conducted during an October 2005 VA medical 
evaluation of the Veteran's spine showed impaired sensation 
in the right lower extremity and hypotonic reflexes in the 
knees and ankles bilaterally.  The Veteran also reported 
bladder and fecal incontinence averaging monthly.  The 
examiner did not comment on the nature of these symptoms or 
whether they were manifestations of the Veteran's service-
connected degenerative disc disease.  Orthopedic, 
genitourinary, and neurological examinations are necessary to 
properly evaluate the manifestations of the Veteran's 
service-connected lumbar spine disability and the level of 
severity of those manifestations.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA clinical records since 
June 2006 should be associated with the claims 
file.

2.  The Veteran should be afforded the 
opportunity to identify any non-VA providers 
of treatment for lumbar spine disability.

3.  The Veteran should be afforded the 
opportunity to identify or submit alternative 
types of evidence, that is, evidence other 
than clinical records, which might assist him 
to establish the severity of his service-
connected lumbar spine disability.

4.  Schedule the Veteran for VA orthopedic, 
neurological, and genitourinary examinations 
as appropriate to identify and describe all 
manifestations of lumbar spine disability.  
The neurological and genitourinary 
examinations should be conducted first, and 
those examination reports should be made 
available to the VA orthopedic examiner in 
conjunction with the examination of the 
Veteran.

The entire claims file, to include a complete 
copy of this remand, must be made available to 
each examiner.  Each examination report should 
include discussion of the Veteran's documented 
medical history and assertions.  All indicated 
tests and studies (to include radiologic 
examinations) should be accomplished.  All 
results should be made available to the 
requesting examiner prior to the completion of 
his or her report.  All clinical findings 
should be reported in detail.  

Each examiner must discuss the rationale 
behind any opinions expressed, 
whether favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.

Neurological examination - The examiner should 
describe the Veteran's neurological symptoms.  
The examiner should describe the severity of 
the neurological symptoms.  For each described 
neurologic symptom or abnormality, the 
examiner should state whether that symptom or 
abnormality is or is not associated with the 
Veteran's lumbosacral spine disability.  For 
each neurological symptom or finding which, in 
the examiner's opinion, is not associated with 
the service-connected lumbar disability, the 
examiner should identify the disorder to which 
that symptoms or finding may be attributed.  

Genitourinary examination - The examiner 
should describe separately the frequency of 
bladder incontinence and fecal incontinence.  
The examiner should state whether the use of 
absorbent materials is required bladder 
incontinence and/or for fecal incontinence, 
and, if so, how often the materials must be 
changed.  The examiner should also describe 
separately the severity of urinary 
frequency/incontinence during the daytime and 
frequency/incontinence during the night.  The 
examiner should provide an opinion as to 
whether bladder incontinence and/or fecal 
incontinence is/are associated with the 
Veteran's lumbar spine disability.

Orthopedic examination - The examiner should 
conduct range of motion testing of the lumbar 
spine (expressed in degrees, with standard 
ranges provided for comparison purposes).  The 
examiner should render specific findings with 
respect to whether there is objective evidence 
of pain on motion, weakness, excessive 
fatigability, and/or incoordination.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbar spine due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any such 
additional functional loss in terms of 
additional degrees of limitation of motion or 
increased pain.

If the examiner is unable to conduct range of 
motion testing, the examiner should indicate 
whether there is ankylosis of the 
thoracolumbar spine, and, if so, the extent of 
any such ankylosis, and whether the ankylosis 
is favorable or unfavorable.

Consideration of all findings - The 
appropriate examiner should consider all 
neurological, genitourinary, and orthopedic 
examination finding.  The examiner should 
provide an opinion as to whether it is 
appropriate to assign a diagnosis of 
intervertebral disc syndrome (IVDS).  The 
examiner should state whether the Veteran has 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a clinical 
provider and treatment by a clinical 
provider).  If the Veteran has incapacitating 
episodes associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) at 
least one week, but less than 2 weeks; (b) at 
least two weeks but less than 4 weeks; (c) at 
least 4 weeks but less than 6 weeks; or (d) at 
least 6 weeks.

5.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issue on appeal continues to be denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case.  
The Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
